Citation Nr: 0113308	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder, for 
purposes of receiving Department of Veterans Affairs 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for a dental disorder, for purposes of 
receiving VA dental treatment.  According to a statement 
attached to the veteran's claim, received in November 1999, 
he indicated that during service he was told that his jaw was 
not aligned properly.  The veteran stated that in an attempt 
to resolve that problem, the dentist in service filed the 
veteran's teeth "extensively."  The veteran indicated that 
this seemed to reduce the jaw pain, although he now has 
considerable dental problems, which he feels are due to 
damage to the teeth from the filing.  In his notice of 
disagreement, received in April 2000, the veteran stated that 
he feels his condition is analogous to trauma of the teeth.  
In his substantive appeal, received in July 2000, the veteran 
alleged that the filing of his teeth in service caused 
reduction in his enamel, which has led to present-day 
problems.  He also specifically indicated that he agreed that 
he no longer had a jaw condition (TMJ), and that he did not 
wish to pursue a claim for that matter.

The veteran's service medical (dental) records reveal 
periodic entries from March 1971 through September 1972 for 
"TMJ Occlusal equil in centric relation."  His service 
separation examination report, dated in August 1972, notes 
that the veteran was treated in the dental clinic for 
"mandibular disorder."

The veteran submitted a private medical statement from Rollyn 
Lee, D.D.S., dated in April 2000, who noted the veteran's 
history of having had "extensive occlusion adjustments done 
to his teeth while in the military."  Dr. Lee stated that 
"those adjustments were done to correct occlusal 
malalignments and to reduce the TMJ symptoms he experienced 
at the time."  He further stated that the adjustments "have 
weakened his teeth making them more apt to decay."  
Additionally, he indicated that it was necessary to place 
crowns on many of the veteran's teeth to functionally restore 
his dentition.  

Other than the foregoing statement from Dr. Lee, and the 
veteran's service medical records, there is no other medical 
evidence of record pertaining to the veteran's claim.  

According to the law, service connection will be granted for 
a disease or injury of the individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1712.  Very 
severe dental disabilities, such as loss in whole or in part 
of a bone structure in the mouth (see 38 C.F.R. § 4.150), are 
compensable.  Veterans are entitled to continuing dental 
treatment of such compensable dental disorders at VA expense.  

Service connection may also be granted for dental disorders 
defined as non-disabling (i.e., noncompensable), but if a 
dental disorder is not compensable, service connection may be 
granted only for purposes of eligibility for continuing 
dental treatment.  38 C.F.R. § 3.381 (2000).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such noncompensable condition or 
disability.  38 C.F.R. § 17.161(c) (formerly § 17.123(c), 
commonly referred to as Class II(a) eligibility).  

For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97 (1997).  

The Board notes that there was a significant change in the 
law pertaining to veteran's benefits, which took place during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the evidence summarized above, the Board finds 
that additional development in this case is needed.  
Specifically, the Board finds that the veteran should be 
afforded a VA dental examination to determine whether any 
current disorder of his teeth is causally or related to 
occlusion adjustments performed in service, and if so, 
whether this was the intended consequences of that treatment.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be requested to 
identify the names and addresses of any 
other medical providers, both VA and 
private, that have treated him for a 
dental disorder, and whose records are 
not already in the claims file.  If the 
veteran identifies any outstanding 
relevant treatment records, the RO should 
obtain and associate those records with 
the claims file.  

3.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current 
disorder(s) of the teeth.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file, 
particularly service medical (dental) 
records, and the April 2000 statement 
from Dr. Lee.  Following this review and 
the examination of the veteran, if the 
veteran is diagnosed with any current 
disorder(s), the examiner is requested to 
offer an opinion as to the following:  1) 
whether any current teeth disorder, to 
include a disorder manifested by weakness 
and reduced enamel, was caused by the in-
service occlusal adjustments; and if so, 
2) whether such disorder, if any, was the 
intended effects of the in-service 
occlual adjustments, or whether it was 
not reasonably foreseeable.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


